Exhibit 10.5

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

AMENDED AND RESTATED PROGRAM AGREEMENT

This Amended and Restated Program Agreement (“Agreement”) dated this 8th day of
October, 2007, between JACKSON HEWITT INC., a Virginia corporation (“Jackson
Hewitt”) with its principal place of business at 3 Sylvan Way, Parsippany, New
Jersey 07054, HSBC TAXPAYER FINANCIAL SERVICES INC., a Delaware corporation,
with offices located at 90 Christiana Road, New Castle, Delaware (“HSBC”) and
BENEFICIAL FRANCHISE COMPANY, INC., a Delaware corporation and an affiliate of
HSBC, with its principal offices located at 90 Christiana Road, New Castle,
Delaware (“Beneficial Franchise”).

Recitals

WHEREAS, Jackson Hewitt is the franchisor of the Jackson Hewitt Tax Service® tax
preparation system to independently owned and operated franchisees
(“Franchisees”); and

WHEREAS, the Franchisees provide to customers computerized federal and state
individual income tax return preparation with electronic filing and offer or
facilitate related services; and

WHEREAS, HSBC administers, and its affiliate offers, certain financial products
to customers of tax service companies; and

WHEREAS, Beneficial Franchise is the owner of certain patents which provide
Beneficial Franchise with rights to certain processes and methods used in the
processing and administration of certain financial products; and

WHEREAS, HSBC desires the opportunity for itself and its affiliate to
respectively administer and offer financial products to certain customers of
Jackson Hewitt Tax Service, and Jackson Hewitt desires that HSBC and its
affiliate respectively administer and offer financial products to such customers
on the terms and conditions set forth in this Agreement; and

WHEREAS, if customers accept an offer of financial products, HSBC shall arrange
for the provision of such financial products and administer the program as more
fully set forth in this Agreement; and

WHEREAS, HSBC desires, and Jackson Hewitt agrees to provide, its marketing and
training services and personnel in connection with and to devote support and
additional resources in support of the Program; and

WHEREAS, the parties desire to amend and restate the Program Agreement by and
between the parties dated February 24, 2006; and



--------------------------------------------------------------------------------

WHEREAS, simultaneous with the execution of this Agreement HSBC shall enter into
an amended and restated technology services agreement with Jackson Hewitt
Technology Services LLC in connection with HSBC and its affiliate respectively
administering and offering the Program (“Amended and Restated Technology
Services Agreement”).

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

1. DEFINITIONS. In addition to the other definitions set forth in the Agreement,
the following terms are defined as follows:

1.1 “AR” shall mean an assisted refund with check or direct deposit, or such
other product or terminology used to describe the process by which the
Originator receives the Customer’s refund from the taxing authority through a
deposit account set up by the Originator before forwarding the net proceeds to
the recipient.

1.2 “Applicant” shall mean an individual electing to apply for a Financial
Product at the office location of an Operator in connection with the Program.

1.3 “Application” shall mean one or more HSBC Financial Product application
forms to be used by an Applicant, including any supplemental application forms.

1.4 “Applicable Law” shall mean all applicable federal, state and local laws,
rules and regulations.

1.5 “Business Day” shall mean any day that is not a Saturday, Sunday legal
holiday or other day on which banks in the state of New York are required or
permitted to be closed.

1.6 “Customer” shall mean a Jackson Hewitt Tax Service customer that is also a
customer of Originator and such customer receives a RAL, a funded Federal AR, or
a funded State AR from Originator in 2008. For purposes of this definition,
joint borrowers, joint recipients, or an applicant and a joint filer of such a
financial product shall constitute one “Customer” and a customer that receives a
(i) RAL and a funded State AR, or (ii) funded Federal AR and funded State AR
shall count as two “Customers”. A customer that receives a Money Now Loan and a
RAL shall constitute one “Customer”.

1.7 “Financial Product” shall mean a RAL, Money Now Loan, and AR (Federal and
State) offered pursuant to the terms of this Agreement. The term “Financial
Product” does not include an Assisted Refund/Bank Loan (“AR/BL”) or similar
product.

1.8 “IRS” shall mean the Internal Revenue Service.



--------------------------------------------------------------------------------

1.9 “Marks” shall mean the names, trademarks, service marks, trade names,
service names, and logos of a party,, as the same may be amended from time to
time.

1.10 “Money Now Loan” shall mean a loan by the Originator to an Applicant based
on, among other things, the Applicant’s anticipated Federal income tax refund,
with proceeds of such loan available on the same day the loan is approved by the
Originator, with a final tax return being prepared and filed with the IRS, based
on the Applicant’s W2, in the same office visit as the Applicant applies for
such a loan.

1.11 “Originator” shall mean the state or nationally chartered banking
institution, designated by HSBC in accordance with Section 4.1.

1.12 “Program Protocols” shall mean those processes and procedures developed by
HSBC for offering Financial Products pursuant to the Program, including, but not
limited to, EFS Requirements, Quick Reference Guide, HSBC Bank Book materials,
and the HSBC Bank Product Compliance Training materials.

1.13 “Program Requirements” shall mean the requirements set forth in Section 3.3
and any other requirements mutually agreed upon in writing by the parties.

1.14 “Qualifying Procedures” shall mean procedures developed from time to time
by HSBC relating to an Applicant qualifying to apply for Financial Products and
the Application process pursuant to the Program.

1.15 “RAL” shall mean a refund anticipation loan based upon, among other things,
and secured by, an Applicant’s anticipated Federal income tax refund.

1.16 “Tax Season” shall mean, with respect to 2008, the period beginning on
January 11, 2008, and ending on the last day an individual is permitted to file
a federal income tax return with the IRS without extension, typically April 15,
2008, and with respect to 2007, the period beginning on the first day a RAL or
Money Now Loan was made, and ending on the last day an individual was permitted
to file a federal income tax return with the IRS without extension, typically
April 15, 2007.

 

2. THE PROGRAM.

2.1 The Program. Pursuant to the terms and subject to the conditions of this
Agreement, HSBC shall administer, and its designated Originator as provided for
herein shall offer, Financial Products to certain customers of Jackson Hewitt
Tax Service (as determined herein) (the “Program”).

2.2 Limited Exclusivity.

(a) HSBC (or its designated Originator) shall have the opportunity to offer
Financial Products to customers of designated Jackson Hewitt Tax Service
Operators based upon such



--------------------------------------------------------------------------------

Operators’ office locations as set forth in Section 2.2(b). With respect to an
Operator’s location which is designated as an HSBC location hereunder, then
Jackson Hewitt shall not contract with any other financial product provider to
have the opportunity to offer Financial Products to the customers of such
Operator’s location without HSBC’s prior consent.

(b) HSBC (or its designated Originator) shall offer, and shall be the sole and
exclusive provider of, Financial Products to Jackson Hewitt Tax Service
customers of all locations [*].

(c) With respect to the designated locations as referenced in this Article 2,
Jackson Hewitt shall require the Operators of such locations to enter into
separate agreements, with HSBC, in the form attached hereto as Exhibit 2.2(c),
with HSBC to enroll and participate in the Program (each, a “Franchisee
Agreement”). Jackson Hewitt shall distribute and collect executed agreements, no
later than [*]. In the event an Operator has not executed a Franchisee Agreement
by [*], such Operator shall not be permitted to participate in the Program.
Jackson Hewitt shall use commercially reasonable efforts to cause each
Franchisee operating a designated location to not operate in any competing
program for designated locations. Jackson Hewitt shall enforce its rights under
its franchise agreements with respect to compliance with the foregoing by its
Franchisees and to assist HSBC in enforcing its rights under the Franchisee
Agreements. Notwithstanding anything contained herein to the contrary, nothing
herein shall create any obligations or rights between Operators and HSBC. Any
and all such obligations or rights shall be set forth in the Franchisee
Agreement, including the Operators obligations to follow applicable Program
Protocols.

 

3. RIGHTS, DUTIES AND OBLIGATIONS OF JACKSON HEWITT.

3.1 Duties. Jackson Hewitt shall comply with all applicable Program Protocols
and Applicable Law in connection with the performance of its obligations
hereunder. With respect to obligations of the Operators hereunder, and
notwithstanding anything to the contrary set forth herein, Jackson Hewitt agrees
to use commercially reasonable efforts to encourage compliance by Franchisees
with Applicable Law and applicable Program Protocols, and take actions
reasonably deemed appropriate by Jackson Hewitt in the event of non-compliance,
including exercising rights under the respective franchise agreements with
respect to Franchisees.

3.2 Training. Jackson Hewitt shall devote employees and resources necessary to
provide training to Operators and corporate staff in connection with the
facilitation of the Program, including with respect to forms, documents, product
descriptions and the Profiler ® system. Jackson Hewitt shall provide a training
manual to Operators and shall also provide other mutually agreed to training to
the Operators.

3.3 Program Requirements. Jackson Hewitt shall cause Franchisees to perform the
following Program Requirements:

(i) prepare and/or collect and file with appropriate taxing authorities federal
and state income tax returns (the “Returns”) for its customers.



--------------------------------------------------------------------------------

(ii) require each Applicant to complete and sign the Application and to provide
all requested information as part of the Application process, take such action
as shall be reasonably necessary to obtain the certification required by the
Application, and ensure that all material information received from the
Customer, including social security number(s), is accurately reflected.

(iii) complete IRS Form 8879 and any such other IRS or state forms as are
required to complete the Application process and have such forms signed by the
Applicant and an employee of the Operator. Such forms shall indicate that the
account is a “checking” account and that the source is “other”, and shall
include information provided by HSBC (such as the applicable check routing
number and applicable client account number) and shall name Originator as the
financial institution and the same information shall be contained in the
appropriate data fields as part of the electronically filed Return.

(iv) follow all Qualifying Procedures and all procedures built into the
Profiler® system.

(v) deliver to Applicant, have them sign, if applicable, and provide Applicant
with a copy of the signed Application, signed IRS Form 8879 or similar form, and
signed Loan Agreement and Disclosure Statement(s), and any other agreements and
documents required as part of the Program.

(vi) retain a copy of each Applicant’s signed documents relating to the Program
in the Applicant’s customer file maintained by the Operator for a period of five
years from the date on such documents (after which time such documents must be
discarded in accordance with applicable legal requirements) and to forward to
HSBC copies of all such documents within ten (10) business days after HSBC’s
written request.

(vii) (a) affix a facsimile signature by way of an imprint of the authorized
signatory of Originator for those customers that elect their Financial Product
to be disbursed by check, (b) take reasonable measures to keep such checks
secure and safeguarded against loss or misuse; and (c) deliver such checks to
Applicants in accordance with Program Protocols.

(viii) promptly notify HSBC, in the event an Applicant notifies such Operator
that a check disbursed by such Operator has become lost, or that the Applicant
has not received a check mailed by HSBC within fourteen (14) days of expected
receipt, to: (i) cause a stop payment; and (ii) facilitate the issuance of a new
check and an indemnifying bond in a form satisfactory to HSBC, which bond shall
be completed by the Customer.

3.4 Marketing Materials. Jackson Hewitt may (but shall not be obligated to)
create marketing or promotional materials that relate, in whole or in part, to
the Program. In all cases in which HSBC’s or Originator’s Marks are used in such
materials or Financial Products are referenced, such materials shall conform to
HSBC’s guidelines that have been provided to Jackson Hewitt in advance of the
2008 Tax Season. Jackson Hewitt shall provide the bulk of



--------------------------------------------------------------------------------

such materials, as they are developed, prior to [*], and may thereafter provide
additional materials on a case by case basis. HSBC shall have the opportunity to
review, comment upon, and approve or disapprove the same within [*] of its
receipt thereof.

3.5 Access to Offices. Jackson Hewitt shall require each Operator participating
in the Program to grant HSBC access to such Operator’s office locations upon
reasonable notice to Jackson Hewitt for the purpose of assisting and
facilitating the operation of the Program at such office locations. The
foregoing shall be set forth in the Franchisee Agreement. Further, in connection
with such access, HSBC may inspect any forms, documents, marketing and
promotional materials, and check stock that the Operator may possess relating to
the Program.

3.6 Franchisees. Jackson Hewitt acknowledges that the Originator is a regulated
financial institution and has ultimate control in the setting of the credit
criteria and fees it charges to customers. Further, neither Jackson Hewitt nor
Franchisees may impose any fees or charges in connection with the facilitation
of Financial Products under the Program.

3.7 Compliance Program. Jackson Hewitt shall comply with the Compliance Program
as set forth in Exhibit 3.7.

3.8 Customer Contact. With respect to communications with customers, at no time
shall Jackson Hewitt (a) make any comments about HSBC, other than in reference
to the fact that the customer is a HSBC customer, or (b) take action or make any
comment detrimental to HSBC business in its communications with customers,
without the prior consent of HSBC. In the event of any of the foregoing, Jackson
Hewitt shall promptly notify HSBC.

3.9 Use of Information. Jackson Hewitt shall only use, and shall cause its
affiliates to only use, any information provided hereunder or in connection with
the Financial Products for purposes related to the Program and for no other
purposes.

 

4. RIGHTS, DUTIES AND OBLIGATIONS OF HSBC.

4.1 Designation of Originator. HSBC Bank USA, N.A. shall be the designated
Originator of the Program until such time that a different state or nationally
charted financial institution is designated by HSBC. If the Originator is not to
be HSBC Bank USA, N.A., HSBC shall deliver written notice to Jackson Hewitt
setting forth the name of the institution designated to be the Originator and
the time period during which the Originator will originate Financial Products,
such notice to be delivered either (a) earlier than [*], or (b) later than [*].
All Originators shall have sufficient net worth to support the Program.

4.2 The Program.

(a) Offering Financial Products. HSBC or its Originator shall offer Financial
Products to Jackson Hewitt Tax Service customers as designated pursuant to
Article 2 hereof in accordance with the terms of this Agreement, all other
agreed to terms of the Program, and the Program Protocols. HSBC shall administer
and the Originator shall provide Financial Products



--------------------------------------------------------------------------------

to Applicants in accordance with this Agreement, all other agreed to terms of
the Program, and the Program Protocols, and applicable established credit
criteria. Notwithstanding anything herein to the contrary, HSBC or its
Originator shall only offer and provide, and HSBC shall only administer,
(i) RALs and Money Now Loans beginning on [*] and ending on [*], and (ii) ARs
beginning on [*] and ending on [*].

(b) HSBC shall process Applications and administer Financial Products with
respect to such Applications facilitated by Franchisees according to the credit
criteria established by HSBC (or the Originator) subject to the terms of this
Agreement. In accordance with the Application, HSBC shall cause Originator to
establish an account (“Deposit Account”) for Customers, and Originator shall
maintain the right to offset against all sums received from the IRS or state
taxing authority which are deposited in the Deposit Account in connection with
such Applicant’s refund all monies owed in connection with the Financial Product
and certain previous financial products. Originator shall not offset monies from
the proceeds of any Financial Products or from the Deposit Account for amounts
owed to Jackson Hewitt and Franchisees, other than for charges owed for tax
preparation, Gold Guarantee, the Cash Card and the Payroll Card that are related
to the current year Financial Product. If a Customer is mailed a refund check
rather than receiving the refund electronically in the Deposit Account, or
receives a refund less than the amount anticipated, then Originator shall have
the right under the Application with the Customer to be paid directly by such
Customer.

(c) HSBC’s Program shall not take actions that would be unreasonably impractical
for Jackson Hewitt and the Franchisees to administer or facilitate in connection
with the Program.

(d) HSBC shall not be obligated to make RALs or Money Now Loans to applicants
who are Covered Borrowers within the meaning of the regulations implementing the
John Warner Defense Authorization Act, Pub.L. 109-364, Section 670.

4.3 Delivery of Authorized Charges. HSBC shall, upon delivery to Jackson Hewitt
of an Applicant’s funding record or check print record, remit on the same
Business Day(s) if such record is received by 6 pm ET on that day, directly by
way of an automated clearing house credit to the appropriate bank account (as
identified to HSBC in writing by Jackson Hewitt), all fees or charges authorized
by the Applicant for payment to Jackson Hewitt or the Operator. Jackson Hewitt
shall use commercially reasonable efforts to require an Operator to deliver a
reconciliation record within two (2) Business Days after such funding.

4.4 Establishment of Program Parameters. Prior to the 2008 Tax Season HSBC or
its Originator shall determine the Program parameters, including all fees
related to Financial Product offerings to customers, Qualifying Procedures,
Program Protocols, and the credit criteria that shall apply to each loan
product. HSBC shall deliver information concerning the aforementioned fees,
Qualifying Procedures, Program Protocols, and credit criteria (other than credit
criteria related to proprietary scoring) in writing to Jackson Hewitt no later
than [*]. HSBC may not modify any of the aforementioned fees, Qualifying
Procedures, Program Protocols, or credit criteria (other than credit criteria
related to proprietary scoring) for the ensuing Tax Season after such
information is so provided to Jackson Hewitt unless (a) such a modification is
approved by



--------------------------------------------------------------------------------

Jackson Hewitt, which approval shall not be unreasonably withheld, (b) there is
a legislative or regulatory event that adversely affects the Program, or
(c) unless there is an event that renders the Program infeasible, unworkable, or
unprofitable. Financial Products in the Program shall have a pricing structure
consistent with past practice of HSBC programs offered to Jackson Hewitt Tax
Service customers (that is, a RAL shall have a finance charge and a fee shall be
charged for the opening and administration of the Deposit Account), although the
amount of such fees may be different, and unless Jackson Hewitt has consented to
an alternative structure. HSBC or its Originator shall offer all Financial
Products at all times during the Tax Season.

4.5 Development of Forms/Materials. HSBC shall develop materials for the
offering, receipt and processing of Applications, and in connection with the
Program Protocols, and shall create and distribute to Jackson Hewitt for its
prior review forms to be used by each Operator. HSBC may, but shall not be
required to, create solicitation, marketing and/or promotional materials
relating to the Program, each of which (if created) shall be subject to Jackson
Hewitt’s prior review. HSBC covenants and agrees that the Program Protocols and
all documents and materials created or provided by HSBC (or by it on behalf of
Originator) shall comply with Applicable Law. All such forms, consents and other
materials prepared by HSBC shall be delivered to Jackson Hewitt to provide
Jackson Hewitt with sufficient time to review and comment in advance of the Tax
Season. HSBC shall deliver its Program Protocols to Jackson Hewitt by [*]. All
such forms, documents, and materials shall be reasonably customized for the
Program to take into account the specific names of Financial Products.

4.6 Compliance with Laws, Rules and Regulations. HSBC and the Originator shall
comply with all Applicable Law in connection with their respective administering
and offering of the Program and the performance of their respective obligations
hereunder and under the Program.

4.7 Review of Marketing Materials Prepared by Jackson Hewitt. HSBC shall review,
comment upon, and approve or disapprove marketing materials submitted to HSBC by
Jackson Hewitt within [*] of receipt.

4.8 Check Stock. HSBC shall provide Franchisees with an adequate supply of
consecutively numbered disbursement checks upon which they may affix a facsimile
signature by way of an imprint of the authorized signatory of Originator for
those customers that elect their Financial Product to be disbursed by check.
HSBC shall replenish such check stock promptly upon the request of such Operator
or Jackson Hewitt (including, if necessary, by overnight delivery at HSBC’s
expense, unless Jackson Hewitt failed to exercise due care in making such a
request or in the handling of check stock).

4.9 Processing of Loan Applications; Check Print Authorizations. HSBC shall
timely process each Application, provided that HSBC shall in the ordinary course
of business process (i) Money Now Loan Applications within three minutes of
receipt of such Application from an Operator or Jackson Hewitt, and (ii) RAL
Applications prior to the expiration of eight hours after having received from
the Operator or Jackson Hewitt an acknowledgment of the due filing of the
Applicant’s Return, together with any corresponding debt indicator, as received
from the



--------------------------------------------------------------------------------

IRS (unless such failure to do so is caused by an event affecting the industry
generally or is otherwise outside of HSBC’s control). The foregoing process
times shall, in each case, be met [*] of the time (i.e. a [*] service level).
Upon the approval of an Application, HSBC shall promptly communicate check print
authorizations to the Operator.

4.10 Availability of Funds. HSBC shall have sufficient funds available at all
times to pay, or cause the payment of, all Financial Products disbursements
authorized for disbursement.

4.11 Reports. HSBC shall provide, in a timely fashion, such reports to Jackson
Hewitt as HSBC provided in connection with the 2007 Tax Season; provided that
HSBC is not required to provide reports which contain information regarding
other transmitters, non-Customers, proprietary risk model information, or
information which may not be disclosed by applicable law. HSBC shall otherwise
notify and discuss trend information relating to the Program with Jackson
Hewitt. HSBC covenants and agrees that, to the best of its knowledge, all
reports will be true, correct and complete in all material respects.

4.12 Solicitation. HSBC shall not engage in any solicitation of Customers or
Applicants (other than a general solicitation which does not use information
obtained through the Program and that is not otherwise created to be
specifically directed at Jackson Hewitt customers) without having obtained
Jackson Hewitt’s prior written approval. Jackson Hewitt shall have the right to
review and comment on all solicitation materials and lists before any such
solicitation take place.

4.13 Online Reports. HSBC shall provide web-based, online reports to Franchisees
with respect to Financial Products and the Program as provided during the 2007
Tax Season.

4.15 Training Program. HSBC, at its expense, shall provide the content to
Jackson Hewitt for a web based training program for the Franchisees and their
respective employees which shall be designed to provide the Franchisees and
their respective employees with education and training about the Financial
Products and the Program, and Jackson Hewitt shall implement such a program.

4.16 Compliance Program. Jackson Hewitt shall comply with the Compliance Program
set forth in Exhibit 3.7.

4.17 Management and Technical Support.

(a) HSBC shall support the Program with non-exclusive staffing.

(b) HSBC shall maintain a “firewall” between personnel exclusively dedicated to
other transmitters, tax preparers and software developers and confidential
information regarding Jackson Hewitt and the Program.

4.18 Customer Contact. With respect to communications with customers, at no time
shall HSBC (a) make any comments about Jackson Hewitt Tax Service, other than in
reference to the fact that the customer is a Jackson Hewitt Tax Service
customer, or (b) take



--------------------------------------------------------------------------------

action or make any comment detrimental to Jackson Hewitt business in its
communications with customers, without the prior consent of Jackson Hewitt. In
the event of any of the foregoing, HSBC shall promptly notify Jackson Hewitt.

4.19. Applicant Information. Notwithstanding anything herein to the contrary,
neither Jackson Hewitt, nor Franchisees shall be held responsible for false or
inaccurate information provided by Applicants, unless Jackson Hewitt or
Franchisees knew such information was false or inaccurate.

4.20 Access to Offices. HSBC shall have access to each Operator’s office
locations, as set forth in the Franchisee Agreements, upon reasonable notice to
Jackson Hewitt for the purpose of assisting and facilitating the operation of
the Program at such office locations. Further, in connection with such access,
HSBC may inspect any forms, documents, marketing and promotional materials, and
check stock that the Operator may possess relating to the Program.

4.21 If either party reasonably believes that it is subject to a significant
legal risk as a result of a regulatory event, court order, new legislation, or
other material event, that party shall immediately notify the other party and
discuss a modification of the Program to mitigate such risk.

 

5. RIGHTS, DUTIES AND OBLIGATIONS OF BENEFICIAL FRANCHISE.

5.1 Licenses. Beneficial Franchise hereby grants to Jackson Hewitt, its
subsidiaries and Franchisees a royalty free, non-assignable, nonexclusive right
and license under U.S. Patent Nos. 4,890,228, 5,193,057, and 5,963,921 (“Patent
Rights”) to use any data processing system or any method falling within the
scope of any claim of the Patent Rights in connection with offering Financial
Products. Beneficial Franchise also grants to Jackson Hewitt the exclusive right
to grant sublicenses to use any data processing system or method falling within
the scope of any claim of the Patent Rights to HSBC.

5.2 Warranties. Beneficial Franchise represents and warrants that it is the true
and lawful owner of the Patent Rights, that the Patent Rights do not infringe
upon any intellectual property rights of any third parties, that it has the
right to grant the rights and licenses described herein and that the Patent
Rights are the only patents or license rights Beneficial Franchise owns or has
the right to license relating to the Program. BENEFICIAL FRANCHISE MAKES NO
WARRANTIES, EXPRESS OR IMPLIED, REGARDING THE SUBJECT MATTER OF THESE LICENSES.

5.3 Expiration of Licenses. The licenses granted to Jackson Hewitt, its
subsidiaries and Franchisees under Section 5.1 above shall run until the
termination of this Agreement, and the termination of such licenses shall
terminate any sublicenses thereof granted by Jackson Hewitt hereunder.



--------------------------------------------------------------------------------

6. LICENSE AND SUBLICENSE OF CERTAIN RIGHTS;

6.1 Sublicense of Rights Under Patent. Jackson Hewitt hereby grants to HSBC a
non-exclusive and non-assignable right and license under the Patent Rights to
use any data processing system or any method falling within the scope of any
claim of the Patent Rights in connection with the making of RALs and issuing of
ARs to any Applicant.

6.2 License of Trademarks. During the Term and subject to the terms and
conditions of this Agreement, each of HSBC and Jackson Hewitt hereby grants to
the other a non-exclusive, non-assignable and royalty-free right and license to
use, reproduce and display its Marks and the Marks of their respective
affiliates relating to the Program, solely in connection with the marketing,
making and processing of Financial Products in connection with the Program.
Neither party shall at any time adopt or use, or seek to register, without the
other party’s prior written consent, any variation of such other party’s Marks,
or any mark similar thereto or likely to be confused therewith. Any and all
goodwill arising from either party’s use of the other party’s Marks shall inure
solely to the benefit of such other party, and neither during nor after the
termination of this Agreement shall either party assert any claim to the other
party’s Marks or goodwill. Neither party shall use the Marks of the other for
any purpose except the purposes specifically set forth herein. All rights in and
to the Marks of a party which are not specifically granted to the other herein
shall remain with such party.

6.3 Designated Marks. Only those Marks that are designated by a party may be
used by the other party or its parents, affiliates, or subsidiaries. Each party
may use the other party’s names in connection with the Program or Financial
Products, except as provided in Section 11.14.

 

7. Compensation.

7.1 Fees Paid to Jackson Hewitt. In consideration of the rights and
opportunities granted to HSBC herein, including the rights granted in Article 6,
and the performance of services and expense incurred by Jackson Hewitt in
connection with the Program, all of which expenses are either directly or
indirectly incurred for the benefit of HSBC, HSBC shall pay to Jackson Hewitt, a
fee as follows:

(a) HSBC shall pay to Jackson Hewitt, (except as designated below) for Tax
Season 2008 [*].

(b) The above consideration shall be due and paid in three equal installments no
later than the last Business Day of January, February, and March 2008.

(c) All payments due from HSBC to Jackson Hewitt pursuant to this Article 7
shall be paid by wire transfer per written instructions signed by Jackson
Hewitt’s Chief Financial Officer. HSBC shall make all payments as provided in
such written instructions unless Jackson Hewitt provides HSBC revised payment
instructions in an original written notice that is signed by any two (2) of the
following officers of Jackson Hewitt: (i) Chief Financial Officer and Treasurer,
(ii) General Counsel, (iii) Controller, and (iv) Vice President – Treasury &
Investor Relations. Subject to the requirements set forth in the preceding
sentence, Jackson Hewitt shall have the right to direct HSBC to make payments
directly to other entities or third parties.



--------------------------------------------------------------------------------

7.2 [*].

7.3 Compensation Paid to HSBC for Compliance Failures. In addition to any other
remedies available to HSBC, Jackson Hewitt shall [*] if Jackson Hewitt fails to
comply with the Compliance Program requirements set forth in Exhibit 3.7.

7.4 Financial Products. The parties agree that Jackson Hewitt shall have no
right to any fees earned by HSBC (or its Originator) for Financial Products. The
parties agree that HSBC (or the Originator) is the sole owner of the loans made
under the Program.

 

8. TERM; TERMINATION.

8.1 Term of Agreement. This Agreement shall become effective on the date hereof
and shall terminate and expire on October 31, 2008 (the “Term”) and shall not be
extended.

8.2 Termination.

(a) Any party may terminate this Agreement (i) on the fifth (5th) day after
receipt of written notice, or in the case of the period from January 1 to
April 15 the tenth (10th) day after receipt of written notice, by a party during
a Tax Season, of its material breach of the performance of its obligations or
duties hereunder (provided that the breaching party has failed to cure such
breach within such five-day or ten-day, as the case may be, period); (ii) the
offering of the Program is no longer feasible or practical due to legal,
legislative or regulatory events, determinations, enactments or interpretations;
(iii) the [*], or (iv) legislation is enacted which prohibits a tax preparer or
electronic return originator from sending a tax return to a lender in connection
with an application for a RAL. In the case of (ii), (iii), or (iv) (if the
event, determination, enactment, interpretation, elimination, or legislation
affects or relates to both RALs and ARs), prior to providing a termination
notice, the parties shall first discuss ways to modify the Program, including,
but not limited to, the possibility of only offering ARs, but if such a
discussion does not result in an agreed upon resolution in a period of time not
to exceed 5 days, any party, in its sole discretion, may thereafter provide the
termination notice to the other parties; provided, further, in the case of (ii),
(iii), or (iv) (if the event, determination, enactment, interpretation,
elimination, or legislation affects or relates to RALs and not to ARs), the
terminating party shall first endeavor in good faith to reach terms with the
other parties during the above-referenced discussion period regarding
modification of the Program so that ARs can continue to be offered through the
term of the Agreement. The termination rights set forth herein shall be the sole
and exclusive remedy for the matters covered in subsections (ii), (iii), and
(iv) above.

(b) HSBC and Beneficial Franchise, on the one hand, or Jackson Hewitt, on the
other, may terminate the Agreement, at any time, immediately upon notice to the
other parties, (i)



--------------------------------------------------------------------------------

upon the filing by or against the other party of any petition in bankruptcy or
for reorganization or debt consolidation under the federal bankruptcy laws or
under comparable law; (ii) upon the other party’s making of an assignment of all
or substantially all of its assets for the benefit of creditors; (iii) upon the
application of the other party for the appointment of a receiver or trustee of
its assets.

(c) HSBC may also terminate this Agreement effective upon notice to the other
parties if (i) there are multiple failures by Jackson Hewitt Tax Service offices
to comply with the Compliance Program set forth in Exhibit 3.7.

(d) Any party may terminate this Agreement upon the effective date of
termination of the Amended and Restated Technology Services Agreement; provided,
however, if it is ultimately determined that the Amended and Restated Technology
Services Agreement by and between Jackson Hewitt Technology Services LLC and
HSBC of even date herewith (“Amended and Restated Technology Services
Agreement”) was wrongfully terminated, then such party shall be liable for
wrongful termination under this Agreement.

8.3 Return of Proprietary Information. Upon termination of this Agreement, the
parties will return to any furnishing party all proprietary and confidential
information received in connection with this Agreement and certify in writing to
such furnishing party that such receiving party has not retained any copies of
such proprietary or confidential information.

8.4 Survival. The provision of Articles 7 (to the extent the payment due date is
prior to the effective date of termination), 8, and 9, and Sections 3.3(vi),
7.2, 10.1, 10.2, 10.3, 10.5, 10.11, 10.12, 10.13, 10.14, 10.15, 10.16, 10.17,
10.18, 10.19, 10.20, and 10.21 shall survive termination of this Agreement.

 

9. INDEMNIFICATION.

9.1 Indemnification by Jackson Hewitt. Except as otherwise limited by this
Agreement, Jackson Hewitt shall indemnify, defend and hold harmless HSBC, its
affiliates, parents, and subsidiaries, and their respective officers, directors,
employees, agents, successors and permitted assigns, from and against any and
all expenses and costs (including, without limitation, reasonable attorneys’
fees), judgments, penalties, liabilities (including amounts paid in settlement
or other disposition) in connection with any third party claims, disputes,
controversies or litigation or regulatory action arising out of, relating to or
resulting from (i) any violation or alleged violation of Applicable Law by
Jackson Hewitt in connection with the Program (except when such violation or
alleged violation is directly caused by JHI’s compliance with Program
Protocols); (ii) any material breach by Jackson Hewitt of any representation,
warranty, covenant or agreement hereunder or (iii) the negligence or willful
misconduct of Jackson Hewitt in connection with the performance by it of its
obligations under this Agreement.

9.2 Indemnification by HSBC. Except as otherwise limited by this Agreement, HSBC
shall indemnify, defend, and hold harmless Jackson Hewitt, its affiliates,
parents, and



--------------------------------------------------------------------------------

subsidiaries, and their respective officers, directors, employees, agents,
successors and permitted assigns, from and against any and all expenses and
costs (including, without limitation, reasonable attorneys’ fees), judgments,
penalties, liabilities (including amounts paid in settlement or other
disposition) in connection with any third party claims, disputes, controversies,
litigation or regulatory action arising out of, relating to or resulting from
(i) any violation or alleged violation of Applicable Law by HSBC, Originator or
Beneficial Franchise (excluding any acts or omissions by the Operator with
respect to such offer and sale, except if the claim is directly caused by the
Operator acting in a manner expressly required by, or omitting to act in a
manner expressly prohibited by, the Program Protocols); (ii) any material breach
by HSBC or Beneficial Franchise of any representation, warranty, covenant or
agreement hereunder; or (iii) the negligence or willful misconduct of HSBC or
Beneficial Franchise in connection with the performance by them of their
respective obligations under this Agreement.

9.3 Indemnification Procedures. The indemnitee shall promptly notify the
indemnitor in writing of any claim that may be the subject of indemnification
under this Article 10; provided, however, that the failure of an indemnitee to
so notify the indemnitor shall not relieve the indemnitor of its indemnification
obligations hereunder to the extent that such failure does not actually
prejudice the indemnitor with respect to such claim. The indemnitee shall have
the right (but not the obligation) to defend such action or proceeding by
retaining attorneys of its own selection to represent it at the indemnitor’s
reasonable expense; provided that the indemnitor shall in all events have the
right to participate in such defense. Indemnitee shall not compromise or settle
any such claim or action without the prior approval of the indemnitor.
Indemnitor shall have the right to sole and exclusive control of the matter upon
written notice to the indemnitee that indemnitor shall take full responsibility
for all costs, fees, obligations and damages associated with such claim.
Indemnitor shall not compromise or settle any claim or action without the prior
approval of the indemnitee and Indemnitor shall not be permitted to take actions
that would materially adversely affect indemnitee. In the event of disagreement
among the parties with respect to the settlement or handling of a third party
matter, the parties agree to seek the immediate assistance of a mediator to
assist the parties in resolving the matter taking into account the detrimental
impact of the proposed action or inaction on the parties respective businesses.

 

10. MISCELLANEOUS

10.1 Privacy. No party shall make any unauthorized disclosure of or use any
personal information of individual consumers which it receives from the other
party or on the other party’s behalf other than to carry out the purposes for
which such information is received, and each party shall comply in all respects
with all applicable requirements of Title V of the Gramm-Leach-Bliley Act of
1999 and its implementing regulations and all other privacy regulations or
requirements.

10.2 Information Security. Each party has developed, implemented, and will
maintain effective information security policies and procedures that include
administrative, technical and physical safeguards designed to (i) ensure the
security and confidentiality of confidential information provided to the other
parties hereunder, (ii) protect against anticipated threats or



--------------------------------------------------------------------------------

hazards to the security or integrity of such confidential information,
(iii) protect against unauthorized access or use of such confidential
information, and (iv) ensure the proper disposal of confidential information.
All personnel handling such confidential information have been appropriately
trained in the implementation of that party’s information security policies and
procedures. Each party regularly audits and reviews its information security
policies and procedures to ensure their continued effectiveness and determine
whether adjustments are necessary in light of then-current circumstances
including, without limitation, changes in technology, customer information
systems or threats or hazards to confidential information. In the event of
unauthorized access to confidential information or non-public personal
information of individual consumers, each party shall cooperate with the other
party, provide any notices and information regarding such unauthorized access to
appropriate law enforcement agencies and government regulatory authorities, and
affected customers which the other party in its sole discretion deems necessary.

10.3 Proprietary and Confidentiality Rights of The Parties. Each of the parties
is informed and acknowledges that implementation and operation of the Program
will involve the use of certain systems, computer programs, marketing, product
development, risk management, and strategy data and/or other data, including
business information or trade secrets (“Proprietary Information”) that are
proprietary to the respective parties. Each party will retain in confidence all
Proprietary Information received in connection with this Agreement and limit
access to or disclosure of such Proprietary Information received in connection
with this Agreement solely for the purpose of operation of the Program
hereunder. To this end, the recipient will employ the same degree of care to
avoid disclosure of such information that it employs with respect to its own
information that it deems confidential. Such obligation of confidentiality shall
not extend to any information which is shown to have been known by the receiving
party prior to disclosure to it by the other party or parties hereto or
generally known to others engaged in the same trade or business as the
furnishing party, or that is or shall become part of public knowledge through no
act or omission by the receiving party or its directors, officers, employees,
professional advisors, or other representatives, or that shall have been
lawfully received by the receiving party from a third party other than
professional advisors and other representatives. Notwithstanding the foregoing,
HSBC, upon obtaining appropriate consents from Applicants and the prior written
consent of Jackson Hewitt, may share data obtained from such Applicant’s Returns
and Applications with its affiliates for the purpose of detecting or preventing
fraud.

10.4 Audit and Report Rights.

(a) During the Term and for a period of one year thereafter, each party shall
upon reasonable written request to the other party, provide access to books and
records to the other party; (but not to any third parties without the consent of
that party, which consent shall not be unreasonably withheld) and cooperate
with, and provide to, the other party such assistance as it reasonably may
require in connection with such party’s audit of the Program or matters in
connection with the exercise of termination rights.

(b) HSBC shall provide Jackson Hewitt with reports as reasonably requested by
Jackson Hewitt, the expense of which shall be paid by Jackson Hewitt, in order
to permit Jackson



--------------------------------------------------------------------------------

Hewitt to perform an adequate assessment of internal control over financial
reporting (which reports shall permit Jackson Hewitt’s auditors to audit Jackson
Hewitt’s internal control over financial reporting and management’s assessment
thereof). If Jackson Hewitt desires a SAS 70 report, HSBC shall engage its
external auditors and shall provide a copy of such written report to Jackson
Hewitt. The cost of providing the SAS 70 report by the external auditors shall
be paid by Jackson Hewitt.

10.5 Representations. Each party represents and warrants to the others that
(i) it is a corporation in good standing, (ii) its execution of this Agreement
does not constitute a violation of any agreement or relationship to which it is
a party, (iii) it has the right to enter into and perform its obligations
hereunder and to grant the rights granted herein, and (iv) its Marks do not
infringe upon the copyrights or trademarks of any third parties.

10.6 Agency; No Third Party Beneficiary.

(a) This Agreement does not establish or create a joint venture among Jackson
Hewitt or HSBC (or its Originator) and the employees, agents or representatives
of the respective parties and the Originator are not the partners, agents or
representatives of each other. Except as otherwise provided in this Agreement,
no party shall have, or hold itself out as having, any right, power or authority
to act or create any obligation, express or implied, on behalf of the other.

(b) No Third Party Beneficiaries. Nothing in this Agreement is intended or shall
be construed to give any person, other than the parties hereto, any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
provision contained herein.

10.7 Joint Marketing. The Parties may engage in joint marketing activities
pursuant to this Agreement and any other joint marketing agreement that may be
entered into from time to time if they find such activities acceptable.

10.8 Assignment. This Agreement may be assigned by HSBC without the consent of
Jackson Hewitt; provided, however, that the effective date of such an assignment
must either be (a) prior to October 31, 2007, but if such an assignment is prior
to October 31, 2007, the assignee must have sufficient net worth to support the
Program and be capable of performance and assumes the obligations of performance
hereunder, or (b) after April 30, 2008. This Agreement may not be assigned by
Jackson Hewitt without the prior written consent of HSBC, which consent shall
not be unreasonably withheld.

10.9 Force Majeure. Either party shall be excused from performance hereunder for
failure to perform any of the obligations if (i) such failure to perform occurs
by reason of any of the following events (“Force Majeure Events”): act of God,
fire, flood, storm, earthquake, tidal wave, communications failure, sabotage,
war, military operation, terrorist attack, national emergency, mechanical or
electrical breakdown, general failure of the postal or banking system, civil
commotion, strikes, or the order, requisition, request or recommendation of any
governmental agency or acting governmental authority, or either party’s
compliance therewith or



--------------------------------------------------------------------------------

government proration, regulation, or priority, or any other similar cause beyond
either party’s reasonable control and (ii) such Force Majeure Event is beyond
such party’s reasonable control. The party excused from performance shall be
excused from performance (i) only after notice from the party whose performance
is impaired, (ii) only during the continuance of the Force Majeure Event and
(iii) only for so long as such party continues to take reasonable steps to
mitigate the effect of the Force Majeure Event and to substantially perform
despite the occurrence of the Force Majeure Event. The party whose performance
is not impaired may terminate this Agreement upon five (5) consecutive days’
notice during any tax season or upon twenty (20) consecutive days’ notice at any
other time, effective immediately upon written notice to such party.

10.10 Public Announcements; Press Releases. Jackson Hewitt must obtain the
approval of HSBC prior to the issuance or making of any press release or any
other public announcement that relates to this Agreement or the parties’
business relationship, or that mentions HSBC’s or any of HSBC’s parents’,
affiliates’ or subsidiaries’ names or tradenames. Jackson Hewitt must provide
notice to HSBC and an opportunity to comment prior to the issuance or making of
any press release or any other public announcement that relates to any Financial
Product. HSBC must obtain the approval of Jackson Hewitt prior to the issuance
or making of any press release or any other public announcement that mentions
Jackson Hewitt’s or any of Jackson Hewitt’s parents’, affiliates’ or
subsidiaries’ names or tradenames. The foregoing notice and approval procedures
do not apply to filings or communications with the SEC or financial analysts and
general oral responses to media inquiries, as long as such communications are
not derogatory with respect to the other party or its parents, affiliates, or
subsidiaries.

10.11 Confidential Nature of Agreement. The parties agree that the terms of this
Agreement shall be kept confidential and may be released by a party to an
unaffiliated third party only (i) if required by Applicable Law (including
applicable laws of the securities and exchange commission and other regulatory
bodies), or in connection with a merger, consolidation, sale of the stock or
substantially all of the assets or other significant transaction of a party;
provided that the party to whom this Agreement is disclosed is bound by
confidentiality restrictions no less stringent than those set forth herein, or
(ii) with the prior written consent of the other party hereto.

10.12 DISCLAIMERS. THE OBLIGATIONS OF JACKSON HEWITT, HSBC AND BENEFICIAL
FRANCHISE UNDER THIS AGREEMENT ARE IN LIEU OF ALL WARRANTIES, EXPRESS OR
IMPLIED. NONE OF JACKSON HEWITT, HSBC OR BENEFICIAL FRANCHISE SHALL BE LIABLE
FOR INCIDENTAL, SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES, LOSS OF PROFITS OR
INCOME, LOSS OF USE OR OTHER BENEFITS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR THE SERVICES PERFORMED HEREUNDER.

10.13 Governing Law. Except to the extent governed by the United States
Trademark Act of 1946 (Lanham Act, 15 U.S.C. §§1051 et seq.), or other federal
law, this Agreement and all claims arising from the relationship between the
parties hereto shall be governed by, and interpreted in accordance with, the
laws of the State of Delaware (without regard to its conflict of laws
principles).



--------------------------------------------------------------------------------

10.14 Notices. All notices and other communications under this Agreement shall
be in writing and may be given by any of the following methods: (a) personal
delivery against a signed receipt; (b) facsimile transmission (with confirmation
of receipt as provided below); (c) registered or certified mail, postage
prepaid, return receipt requested; or (d) overnight delivery service. Notices
shall be sent to the appropriate party at its address or facsimile number given
below (or as such other address or facsimile number for such party as shall be
specified by notice given hereunder):

If to HSBC to:

HSBC Taxpayer Financial Services Inc.

90 Christiana Road

New Castle, DE 19720

Attention: Vice President - Sales

With a copy to: Office of the General Counsel

If to Beneficial Franchise:

Beneficial Franchise Company, Inc.

200 Somerset Corporate Blvd.

Bridgewater, NJ 08807

Attention: Vice - President

If to Jackson Hewitt:

Jackson Hewitt Inc.

3 Sylvan Way

Parsippany, NJ 07054

Attention: Group Vice President – Financial Products

With a copy to: Office of the General Counsel

All such notices and communications shall be deemed delivered upon (a) actual
receipt thereof by the addressee, (b) actual delivery thereof to the appropriate
address, or (c) in the case of a facsimile transmission, upon transmission
thereof by the sender and issuance by the transmitting machine of a confirmation
slip confirming that the number of pages constituting the notice have been
transmitted without error. In the case of notices sent by facsimile
transmission, the sender shall contemporaneously dispatch a copy of the notice
to the addressee at the address(es) indicated above by an overnight courier
service. However, such mailing shall in no way alter the time at which the
facsimile notice is deemed received.

10.15 Severability; Waiver. If any provision of this Agreement (other than a
provision relating to fees or credit criteria) shall for any reason be held
invalid, illegal or unenforceable,



--------------------------------------------------------------------------------

then the same shall not affect the validity of this Agreement or any other
provision hereof, unless such a change has a material impact on any party, and
this Agreement shall be interpreted and construed as if such provision to the
extent invalid, had not been contained herein. The parties shall in good faith
endeavor to redesign the Program or the terms hereof in a manner consistent with
the intent and economic effect of this Agreement before terminating this
Agreement pursuant to this Section. No waiver of any breach of this Agreement
shall be effective unless made in writing and signed by an authorized
representative of the waiving party. The waiver by any party of any breach
hereof shall not operate or be interpreted as a waiver of any other or
subsequent breach.

10.16 Commitment to Negotiation.

(a) Negotiation. Except with respect to a party’s wrongful use of the Marks of
the other party for which the aggrieved party may seek injunctive or such other
relief as such aggrieved party may deem appropriate, or litigation brought
against either party by third parties, no party hereto shall institute any
proceeding in any court or administrative agency or any arbitration to resolve a
dispute among the parties before that party has sought to resolve the dispute
through direct negotiation with the other parties. If the dispute is not
resolved within three weeks after a demand for direct negotiation, the parties
may then seek alternative methods of resolution.

(b) Consent to Jurisdiction. The parties agree that any other party may
institute any action against it in any state or federal court of competent
jurisdiction located in the City of New York, State of New York and irrevocably
submits to the jurisdiction of such courts and waives any objection it may have
to either the jurisdiction of or venue in such courts. This provision, however,
shall not prevent a party from filing suit in any other court of competent
jurisdiction if it chooses to do so.

10.17 WAIVER OF JURY TRIAL. THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY SUIT, ACTION, PROCEEDING
OR COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT, ANY RELATED DOCUMENT
OR UNDER ANY OTHER DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH OR THEREWITH, OR ARISING FROM ANY RELATIONSHIP
EXISTING IN CONNECTION WITH THIS AGREEMENT, AND AGREE THAT ANY SUCH SUIT,
ACTION, PROCEEDING OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES ENTERING INTO
THIS AGREEMENT.

10.18 Entire Agreement. This Agreement, together with all Exhibits hereto,
including any related agreements, and the Technology Service Agreement
represents the entire agreement between the parties with respect to the subject
matter set forth herein and each party represents and warrants to the other that
there are no oral understandings between or among them or other written
documents that differ from the terms and conditions of this Agreement. This
Agreement may be modified only by a written agreement, signed by the party
against whom enforcement is sought.



--------------------------------------------------------------------------------

10.19 Headings; Construction. Headings used in this Agreement are for reference
purposes only and in no way define, limit, construe or describe the scope or
extent of such section or in any way affect this Agreement.

10.20 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of, which shall be taken
together and deemed to be one instrument.

10.21 Further Assurance. From time to time after the execution of this
Agreement, each party shall execute and deliver, or cause to be executed and
delivered, all such documents and instruments as may be reasonably necessary to
consummate the transactions contemplated by this Agreement.

[Remainder Intentionally Left Blank]



--------------------------------------------------------------------------------

The parties have executed and delivered this Agreement as of the day and year
first above written.

 

WITNESS:     HSBC TAXPAYER FINANCIAL SERVICES INC.

/s/ Nancy Polgar

    By:  

/s/ Reynold F. Sbrilli

    Name:   Reynold F. Sbrilli     Title:   Senior Vice President WITNESS:    
BENEFICIAL FRANCHISE COMPANY, INC.

/s/ Nancy Polgar

    By:  

/s/ Susan E. Artman

    Name:   Susan E. Artman     Title:   Vice President WITNESS:     JACKSON
HEWITT INC.

/s/ Evan Reed

    By:  

/s/ Bill San Giacomo

    Name:   Bill San Giacomo     Title:   Group Vice President – Financial
Product



--------------------------------------------------------------------------------

Exhibit 2.2(c)

[*]



--------------------------------------------------------------------------------

Exhibit 3.7

[*]